DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sahoo Anurag (April 2017. A Unified Multi-Faceted Video Summarization System) in view of Zadeh et al. (US Pub. 20180204111, hereinafter “Zadeh”).
Regarding claim 1, Sahoo discloses a computer-implemented method, the method comprising: 
analyzing, by one or more processors, one or more digital media data to produce an analysis, wherein the one or more digital media data includes a video and a crowd-based interaction associated with the video (p. 4, last paragraph, analyzing the set of extracted objects on analyzing each frame of the video); 
generating, by one or more processors, one or more video segments for the video based on the one or more digital media data (p. 4, last paragraph; snippets of video can be rendered) and 
generating, by one or more processors, a video summary associated with the video based on a user request (p. 1-2; query focused summarization or search).
While Sahoo disclose user interaction, Sahoo does not explicitly disclose “crowd-based interaction;” however, Zadeh discloses crowd-based interaction (¶ [2825], crowd-based matching user interactions are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zadeh into Sahoo effectively increase user interactive responsiveness and communication with the database servers (¶ [2842]).

Regarding claim 2, Sahoo in view of Zadeh discloses the computer-implemented method of claim 1, the method further comprising: receiving, by the one or more processors, a user request (p.2, 1st para, receiving a query and the result is the matching video relevant to the query);
 executing, by the one or more processors, a query on a database based on the user request (p.2, 1st para, receiving a query and the result is the matching relevant video);
 identifying, by the one or more processors, one or more digital media data associated with the user request (p.2, 1st para, receiving a query and the result is the matching video); and 
receiving, by the one or more processors, the one or more digital media data (p.2, 1st para, receiving the result video).

Regarding claim 3, Sahoo in view of Zadeh discloses the computer-implemented method of claim 1, the method further comprising: 
analyzing, by the one or more processors, the one or more digital media data (p. 4, last paragraph, analyzing the set of extracted objects on analyzing each frame of the video);
 identifying, by the one or more processors, data associated with the one or more digital media data that includes (i) one or more videos, (ii) one or more crowd-based comments, and (iii) one or more video direct accesses (section 1); 
generating, by the one or more processors, an analysis result by analyzing the one or more digital media data using one or a combination of (i) natural language processing, (ii) word2vec, (iii) cognitive Al processing, (iv) video processing, and (v) machine vision (section 1; section 3.1, Vo as the set of extracted objects on analyzing each frame of the video); and 
identifying, by the one or more processors, one or more user feedback associated with the one or more digital media data based on the analysis result (Zadeh, para. [2345]; user’s feedback).

Regarding claim 4, Sahoo in view of Zadeh discloses the computer-implemented method of claim 1, the method further comprising: analyzing, by the one or more processors, the one or more user feedback (Zadeh, para. [2345]; user’s feedback); 
identifying, by the one or more processors, that one or more user feedback that reaches a threshold value of similarity to the user request; and 
determining, by the one or more processors, that the one or more user feedback reaches a threshold value of similarity based on a result of a semantic analysis of (i) the user request and (ii) the one or more user feedback.

Regarding claim 5, Sahoo in view of Zadeh discloses the computer-implemented method of claim 3, the method further comprising: 
generating, by the one or more processors, one or more video segments based on the user feedback associated with the one or more digital media data (Zadeh, ¶ [1934]); and
 generating, by the one or more processors, an aggregate of the one or more video segments, wherein the aggregate includes a video summary direct access that is associated with a specific timestamp at which a given video segment begins (¶ [2543], a timestamp).

Regarding claim 6, Sahoo in view of Zadeh discloses the computer-implemented method of claim 5, the method further comprising: 
generating, by the one or more processors, the video summary which includes (i) the aggregate of the one or more video segments, and (ii) the one or more digital media data (p.2, 1st para, at least a video summary); 
generating, by the one or more processors, one or more labels for the video summary based on (i) an analysis of a crowd-based comment that points to a video segment and (ii) on one or a combination of wherein the one or more labels are generated based on one or a combination of words, hash representation, or n-gram structures (Zadeh, ¶ 2825; Sahoo, section 3.1.2; database contains labels of objects); and 
generating, by the one or more processors, a ranking for the one or more video segments based on a calculated score of the content of the one or more crowd-based comments, wherein the given calculated score is based on a feedforward neural network used to determine a weighting factor associated with features associated with the one or more video segments (Zadeh, ¶ 2825; Sahoo, section 3.1.2; database contains labels of objects; 3.3.1 denoting the weight).

Regarding claim 7, Sahoo in view of Zadeh discloses the computer-implemented method of claim 5, the method further comprising: 
playing, by the one or more processors, the video summary for one or more users (Zadeh, ¶ [1985], playing back the video summary); 
receiving, by the one or more processors, a user activity associated with the one or more users (Zadeh, ¶ [1984]); 
analyzing, by the one or more processors, the user activity (Zadeh, ¶ [1984]); and 
updating, by the one or more processors, the one or more video segments associated with the video summary based on the view time of the one or more video segments (Zadeh, ¶ [1984]).

Regarding claim 8, Sahoo in view of Zadeh discloses the computer-implemented method of claim 1, the method further comprising:
 identifying, by the one or more processors, one or more crowd-based interactions associated with the one or more videos (Zadeh, ¶ [1984]; [2825]); 
generating an analysis result by analyzing, by the one or more processors, the one or more crowd-based interactions that include one or a combination of (i) crowd-based interaction with the one or more videos, (ii) one or more crowd-based comments associated with one or more segments of the one or more videos, or (iii) one or more crowd-based reactions associated with the one or more videos (Zadeh, ¶ [1984]; [2825]); and 
determining, by the one or more processors, the one or more video segments based on the analysis result (Zadeh, ¶ [1984]; [2825]).

Regarding claim 9, Sahoo discloses a computer program, the computer program product comprising: 
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: 
program instructions to analyze one or more digital media data to produce an analysis, wherein the one or more digital media data includes a video and a crowd-based interaction associated with the video (p. 4, last paragraph, s the set of extracted objects on analyzing each frame of the video); 
program instructions to generate one or more video segments for the video based on the one or more digital media data (p. 4, last paragraph; snippets of video can be rendered); and 
program instructions to generate a video summary associated with the video based on a user request (p. 1-2; query focused summarization or search).
While Sahoo disclose user interaction, Sahoo does not explicitly disclose “crowd-based interaction;” however, Zadeh discloses crowd-based interaction (¶ [2825], crowd-based matching user interactions are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zadeh into Sahoo effectively increase user interactive responsiveness and communication with the database servers (¶ [2842]).

Regarding claim 10, Sahoo in view of Zadeh discloses the computer program product of claim 9, the program instructions further comprising: 
program instructions to receive a user request (p.2, 1st para, receiving a query and the result is the matching video); program instructions to execute a query on a database based on the user request (p.2, 1st para, receiving a query and the result is the matching video relevant to the query); 
program instructions to identify one or more digital media data associated with the user request (p.2, 1st para, receiving a query and the result is the matching video); and program instructions to receive the one or more digital media data (p.2, 1st para, receiving the result video).

Regarding claim 11, Sahoo in view of Zadeh discloses the computer program product of claim 9, the program instructions further comprising: 
program instructions to analyze the one or more digital media data (p. 4, last paragraph, analyzing the set of extracted objects on analyzing each frame of the video); program instructions to identify data associated with the one or more digital media data that includes (i) one or more videos, (ii) one or more crowd-based comments, and (iii) one or more video direct accesses (section 1); 
program instructions to generate an analysis result by analyzing the one or more digital media data using one or a combination of (i) natural language processing, (ii) word2vec, (iii) cognitive Al processing, (iv) video processing, and (v) machine vision (section 1; section 3.1, Vo as the set of extracted objects on analyzing each frame of the video); and 
program instructions to identify one or more user feedback associated with the one or more digital media data based on the analysis result (Zadeh, para. [2345]; user’s feedback).

Regarding claim 12, Sahoo in view of Zadeh discloses the computer program product of claim 9, the program instructions further comprising: 
program instructions analyze the one or more user feedback (Zadeh, para. [2345]; user’s feedback); program instructions to identify that one or more user feedback that reaches a threshold value of similarity to the user request (p. 8, 1st paragraph, a predefined threshold utilized); and 
program instructions to determine that the one or more user feedback reaches a threshold value of similarity based on a result of a semantic analysis of (i) the user request and (ii) the one or more user feedback (Zadeh, para. 1323; Sahoo: p. 8, 1st paragraph, a predefined threshold utilized).

Regarding claim 13, Sahoo in view of Zadeh discloses the computer program product of claim 11, the program instructions further comprising: program instructions to generate one or more video segments based on the user feedback associated with the one or more digital media data (Zadeh, ¶ [1934]); and 
program instructions to generate an aggregate of the one or more video segments, wherein the aggregate includes a video summary direct access that is associated with a specific timestamp at which a given video segment begins (¶ [2543], a timestamp).

Regarding claim 14, Sahoo in view of Zadeh discloses the computer program product of claim 9, the program instructions further comprising: 
program instructions to generate the video summary which includes (i) the aggregate of the one or more video segments, and (ii) the one or more digital media data (p.2, 1st para, at least a video summary); 
program instructions to generate one or more labels for the video summary based on (i) an analysis of a crowd-based comment that points to a video segment and (ii) on one or a combination of wherein the one or more labels are generated based on one or a combination of words, hash representation, or n-gram structures (Zadeh, ¶ 2825; Sahoo, section 3.1.2; database contains labels of objects); and 
program instructions to generate a ranking for the one or more video segments based on a calculated score of the content of the one or more crowd-based comments, wherein the given calculated score is based on a feedforward neural network used to determine a weighting factor associated with features associated with the one or more video segments (Zadeh, ¶ 2825; Sahoo, section 3.1.2; database contains labels of objects; 3.3.1 denoting the weight).

Regarding claim 15, Sahoo in view of Zadeh discloses the computer program product of claim 11, the program instructions further comprising: 
program instructions to play the video summary for one or more users (Zadeh, ¶ [1985], playing back the video summary); 
program instructions to receive a user activity associated with the one or more users (Zadeh, ¶ [1984]); 
program instructions to analyze the user activity (Zadeh, ¶ [1984]); and 
program instructions to update the one or more video segments associated with the video summary based on the view time of the one or more video segments (Zadeh, ¶ [1984]).

Regarding claim 16, Sahoo in view of Zadeh discloses the computer program product of claim 9, the program instructions further comprising: 
program instructions to identify one or more crowd-based interactions associated with the one or more videos (Zadeh, ¶ [2825]); 
program instructions to generate by the one or more processors, the one or more crowd-based interactions that include one or a combination of (i) crowd-based interaction with the one or more videos, (ii) one or more crowd-based comments associated with one or more segments of the one or more videos, or (iii) one or more crowd-based reactions associated with the one or more videos (Zadeh, ¶ [1984]; [2825]); and 
program instructions to determine the one or more video segments based on the analysis result (Zadeh, ¶ [1984]; [2825]).

Regarding claim 17, Sahoo discloses a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium for execution by at least one of the one or more processors, the program instructions comprising: 
program instructions to analyze one or more digital media data to produce an analysis, wherein the one or more digital media data includes a video and a crowd-based interaction associated with the video (p. 4, last paragraph, s the set of extracted objects on analyzing each frame of the video); 
program instructions to generate one or more video segments for the video based on the one or more digital media data (p. 4, last paragraph; snippets of video can be rendered); and
 program instructions to generate a video summary associated with the video based on a user request (p. 1-2; query focused summarization or search).
While Sahoo disclose user interaction, Sahoo does not explicitly disclose “crowd-based interaction;” however, Zadeh discloses crowd-based interaction (¶ [2825], crowd-based matching user interactions are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zadeh into Sahoo effectively increase user interactive responsiveness and communication with the database servers (¶ [2842]).

Regarding claim 18, Sahoo in view of Zadeh discloses the computer system of claim 17, the program instructions further comprising: 
program instructions to receive a user request (p.2, 1st para, receiving a query and the result is the matching video); program instructions to execute a query on a database based on the user request (p.2, 1st para, receiving a query and the result is the matching video relevant to the query); 
program instructions to identify one or more digital media data associated with the user request (p.2, 1st para, receiving a query and the result is the matching video); and program instructions to receive the one or more digital media data (p.2, 1st para, receiving the result video).

Regarding claim 19, Sahoo in view of Zadeh discloses the computer system of claim 17, the program instructions further comprising: 
program instructions to analyze the one or more digital media data (p. 4, last paragraph, analyzing the set of extracted objects on analyzing each frame of the video); 
program instructions to identify data associated with the one or more digital media data that includes (i) one or more videos, (ii) one or more crowd-based comments, and (iii) one or more video direct accesses (section 1); 
program instructions to generate an analysis result by analyzing the one or more digital media data using one or a combination of (i) natural language processing, (ii) word2vec, (iii) cognitive Al processing, (iv) video processing, and (v) machine vision (section 1; section 3.1, Vo as the set of extracted objects on analyzing each frame of the video); and 
program instructions to identify one or more user feedback associated with the one or more digital media data based on the analysis result (Zadeh, para. [2345]; user’s feedback).

Regarding claim 20, Sahoo in view of Zadeh discloses the computer system of claim 17, the program instructions further comprising: program instructions analyze the one or more user feedback (Zadeh, para. 1323); program instructions to identify that one or more user feedback that reaches a threshold value of similarity to the user request (Zadeh, para. 1323; Sahoo: p. 8, 1st paragraph, a predefined threshold utilized); and program instructions to determine that the one or more user feedback reaches a threshold value of similarity based on a result of a semantic analysis of (i) the user request and (ii) the one or more user feedback (Zadeh, para. 1323; Sahoo: p. 8, 1st paragraph, a predefined threshold utilized).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154